  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )      CRIMINAL ACTION NO.
     v.                           )         2:16cr347-MHT
                                  )              (WO)
SERGIO MANUEL SANCHEZ             )

                        MENTAL-HEALTH ORDER

    In     accordance     with   the    judgment       of   revocation

entered    on   January   30,    2020   (doc.    no.    145),   it    is

ORDERED as follows:

  (1)      Defendant Sergio Manuel Sanchez is to have two

    assessments done. Each assessment is to be done

    within 14 days, and filed with the court within 21

    days, of the date of the judgment.

         (a)    The     first     assessment       should       be     a

         dual-diagnosis    assessment     that   must       include   an

         updated MAT assessment. This assessment should be

         done   at    Gateway      at    the     first       available

         opportunity.
      (b)    The   second     assessment     should      be      a

      comprehensive    mental-health    evaluation.           This

      assessment should be done by Dr. Flores.

(2)     If either assessment recommends inpatient drug

  treatment, the court will revisit the issue.

(3)     If   instead   the     two   assessments       recommend

  outpatient drug treatment, defendant Sanchez is to

  receive    the   recommended   treatment   at    a    facility

  capable of providing defendant Sanchez counseling

  at least six days a week.            Defendant Sanchez is

  also to pay for the treatment, to the extent he is

  able to.

  DONE, this the 3rd day of February, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
